     Case 2:16-cv-02750-JAM-KJN Document 198 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                       No. 2: 16-cv-2750 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    JOSEPH DEGAZIO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 3, 2020, the undersigned granted the parties sixty days to file

19   dispositive motions. (ECF No. 175.)

20          On August 27, 2020, September 2, 2020 and September 16, 2020, plaintiff filed motions

21   for partial summary judgment. (ECF Nos. 181, 182, 193.) Plaintiff’s motion for partial summary

22   judgment filed August 27, 2020 addresses his claims against defendants Schultz and Eldridge.

23   Plaintiff’s motion for partial summary judgment filed September 2, 2020, addresses his claims

24   against defendant Mercado. Plaintiff’s motion for partial summary judgment filed September 16,

25   2020, addresses his claims against defendants Martincek and Okoroike.

26          The piecemeal filing of motions for partial summary judgment is usually not permitted.

27   For this reason, defendants are not required to file separate oppositions to each of plaintiff’s

28   motions for partial summary judgment. Instead, defendants may file one opposition addressing
                                                        1
     Case 2:16-cv-02750-JAM-KJN Document 198 Filed 09/21/20 Page 2 of 2

 1   all of plaintiff’s motions for partial summary judgment. Defendants may calculate the deadline

 2   for their opposition to plaintiff’s motions for partial summary judgment from the date of service

 3   of the final partial summary judgment motion.

 4          Accordingly, IT IS HEREBY ORDERED that defendants may file one opposition

 5   addressing all of plaintiff’s motions for partial summary judgment; defendants may calculate the

 6   deadline for their opposition to plaintiff’s motions for partial summary judgment from the date of

 7   service of the final partial summary judgment motion.

 8   Dated: September 21, 2020

 9

10
     Owen2750.ord(2)
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
